DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKibben et al. (US Pub No 2021/0155224).
In regard to claim 1, McKibben discloses a cooling assembly (with at least cooling module 1340 and heat exchanger 814, see Figs 1D and 3) for a hydrogen electric vehicle (see Paragraph 0019), the cooling assembly comprising:
a stack (1304) cooling unit (1340) configured to cool a fuel cell (1320) in the hydrogen electric vehicle (see Fig 1D and Paragraph 0089: “The fuel cell module 1304 can include one or more fuel cell(s) 1320 and/or one or more coolant module(s) 1340 (e.g., radiators and fans).”); and
at least one electric part cooling unit (with at least heat exchanger 814, see Fig 3) located on a side surface (front side) of the hydrogen electric vehicle,
Also see Paragraphs 0118 and 0120: “coolant loop 820 can be coupled with a heat exchanger outlet 815-O of a heat exchanger 814” and “coolant loop 820 can supply coolant to the power distribution system module 44, to the electric motor 48, or to both”.
wherein a surface of the stack cooling unit (1340) to face an external surface of the hydrogen electric vehicle (facing out from the “left” side of the vehicle as seen in Fig 1D) and a surface of the at least one electric part cooling unit (with at least heat exchanger 814) to face the external surface of the hydrogen electric vehicle (facing out the “front” of the vehicle as seen in Figs 2 and 3) are configured independently of each other (see Figs 1D, 2, and 3).
In regard to claim 2, McKibben discloses the assembly of claim 1, wherein each of the at least one electric part cooling unit (with at least heat exchanger 814) includes:
at least one main bracket (928, see Figs 3 and 7) coupled to (all parts of the vehicle being coupled together) a side surface of a body of the hydrogen electric vehicle (also see Paragraph 0102: “forward flange 928 configured to mate with the heat exchanger 812. The rearward flange 926 advantageously is connected to the frame interface 924. The forward flange 928 is connected to the rearward flange 926”);
at least one cross member (900, see Fig 3) mounted on the at least one main bracket (mounted to 928); and
an electric part radiator (814) fixed to the at least one main bracket (928, see Fig 3 and the portion of Paragraph 0102, quoted above), see to cool an electric part of the hydrogen electric vehicle (see Paragraphs 0118 and 0120, quoted above).
In regard to claim 3, McKibben discloses the assembly of claim 2, wherein the at least one cross member (900, Fig 3) includes a first cross member (900) located on an upper surface of the at least one main bracket (being mounted to at least one point on the “top half” of 928, see Figs 3, 4, and 7).
In regard to claim 4, McKibben discloses the assembly of claim 3, wherein the at least one cross member (900) further includes (generally included in the same assembly) a second cross member (908) located on a lower surface of the at least one main bracket (see Figs 7 and 4, member 908 extending across the width of, and indirectly coupled to, both bracket halves 928, while being located “lower” in the vehicle).
In regard to claim 7, McKibben discloses the assembly of claim 1, wherein the stack cooling unit (1340) is located at (interpreted as, “generally near”) a front portion of the hydrogen electric vehicle (being located near the cab areas as seen in Fig 1D).
In regard to claim 8, McKibben discloses the assembly of claim 7, wherein the stack cooling unit (1340) includes a stack radiator (Paragraph 0188: “coolant module(s) 1340 can include one or more radiators and/or one or more fans 1316”) connected to a fuel cell stack to cool the fuel cell stack (see Figs 1D and 21-28, and Paragraph 0187: “the fuel cell 1320 can be cooled by a liquid coolant that can flow through conduits 1342A, 1342B, 1342C in the fuel cell 1320 and between the fuel cell 1320 and a radiator of the coolant module 1340”), and a stack connection channel (conduits 1342A, 1342B, 1342C) to connect the fuel cell stack to the stack radiator so that heat generated by the fuel cell stack flows toward the stack radiator (see Paragraph 0187, quoted above).
In regard to claim 9, McKibben discloses the assembly of claim 2, wherein each of the at least one electric part cooling unit (with at least heat exchanger 814) further includes an electric part connection channel (coolant loop 820) connecting the electric part to the electric part radiator so that heat generated by the electric part flows toward the electric part radiator.
See Paragraphs 0118 and 0120: “coolant loop 820 can be coupled with a heat exchanger outlet 815-O of a heat exchanger 814” and “coolant loop 820 can supply coolant to the power distribution system module 44, to the electric motor 48, or to both”
In regard to claim 10, McKibben discloses the assembly of claim 2, wherein the electric part includes at least one of a low-voltage DC-DC converter (LDC), a high-voltage DC-DC converter (HDC), a fuel-cell DC-DC converter (FDC), a high-voltage junction box for automotive vehicles, a motor control unit (MCU), an electric heat pump (EHP) or a motor.
See Paragraph 0120 quoted above which recites cooled electric parts: a power distribution system module and/or an electric motor.
In regard to claim 11, McKibben discloses the assembly of claim 1, wherein the at least one electric part cooling unit (with at least heat exchanger 814) is coupled to one of first and second side frames (54A and 54B, Fig 2A, all elements of the vehicle being “coupled” together, even if indirectly) of a body of the hydrogen electric vehicle by bolting (see bolt holes visible in Fig 3, and see Paragraphs 0102-0104, which discuss using bolts to assemble the heat exchanger to adjacent brackets including 926; bracket 926 is attached to the frame via frame interface 924, as discussed in Paragraph 0102).
In regard to claim 12, McKibben discloses the assembly of claim 1, wherein the at least one electric part cooling unit (with at least heat exchanger 814) is coupled to each of first and second side frames (54A and 54B, Fig 2A, all elements of the vehicle being “coupled” together, even if indirectly) of a body of the hydrogen electric vehicle by bolting (see bolt holes visible in Fig 3, and see Paragraphs 0102-0104, which discuss using bolts to assemble the heat exchanger to adjacent brackets including 926; bracket 926 is attached to the frame via frame interface 924, as discussed in Paragraph 0102).

Allowable Subject Matter
Claims 5-6 and 13-16 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747